Case 9:20-cv-80717-DMM Document 16 Entered on FLSD Docket 10/05/2020 Page 1 of 2




                             UNITIED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

  VERONICA BRAYMAN,                                    CASE NO.: 9:20-cv-80717
         Plaintiff,

  vs.

  STATE FARM BANK F.S.B.,
        Defendant.
  ________________________________/

        NOTICE OF PENDING SETTLEMENT AS TO STATE FARM BANK F.S.B.

         Plaintiff, Veronica Brayman (“Plaintiff”), by and through undersigned counsel, hereby

   submits this Notice of Pending Settlement as to State Farm Bank F.S.B., and states that Plaintiff

   and Defendant, State Farm Bank F.S.B., have reached a settlement in principle with regard to this

   case and are presently drafting, finalizing, and executing the settlement and dismissal documents.

   Plaintiff and Defendant, State Farm Bank F.S.B, expect to file the appropriate dismissal

   documents within sixty (60) days.

         Dated this 5th day of October, 2020.


                                                  /s/ Christopher W. Boss
                                                  Christopher W. Boss, Esq.
                                                  Fla. Bar No.: 13183
                                                  Andrea D. Abercrombie, Esq.
                                                  Fla. Bar No.: 91402
                                                  BOSS LAW
                                                  Email: cpservice@bosslegal.com
                                                  9887 4th Street North, Suite 202
                                                  St. Petersburg, Florida 33702
                                                  Phone: (727) 471-0039
                                                  Fax: (888) 449-8792
                                                  Attorneys for Plaintiffs




                                                   1
Case 9:20-cv-80717-DMM Document 16 Entered on FLSD Docket 10/05/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 5th day of October 2020, I electronically filed the
  foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties either via transmission
  of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
  counsel or parties who are not authorized to receive electronically Notices of Electronic Filing,
  including the following:


          David A. Mercer, Esq.
          Butler Weihmuller Katz Craig LLP
          400 N. Ashley Drive, Suite 2300
          Tampa, FL 33602
          dmercer@butler.legal
           Counsel for State Farm Bank, F.S.B.



                                                               /s/ Christopher W. Boss
                                                               Christopher W. Boss, Esq.




                                                   2
